           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

PERRY L. McGOWAN, JR.                                       PLAINTIFF

v.                        No. 3:20-cv-38-DPM

OLLIE COLLANS, Chief, Osceola
Police Department; JERRY HAMILTON,
Sergeant CID Commander, Osceola
Police Department; CHRISTOPHER
VAUGHN, Reporting Officer, Osceola
Police Department; and RONNIE
WILLIAMS, Clearing Officer, Osceola
Police Department                                       DEFENDANTS

                                ORDER

     Supplement and amendment, NQ 5 & 6, appreciated. McGowan is
in custody in the Mississippi County Detention Center; he says he was
unlawfully arrested and has been in custody for nine months for a
murder he didn't commit. He seeks damages. NQ 6.
     The public docket confirms that McGowan is awaiting trial on a
murder charge in Mississippi County State v. McGowan, 47OCR-19-160.
The Court must abstain from proceeding with McGowan's federal case
because the criminal case is ongoing, Arkansas has an important
interest in enforcing its criminal laws, and McGowan may raise his
constitutional claims during his state criminal proceedings. Younger v.
Harris, 401 U.S. 37, 43-45 (1971); Mounkes v. Conklin, 922 F. Supp. 1501,
1510-13 (D. Kansas 1996). Further, there's no indication of bad faith,
harassment, or any other extraordinary circumstances that would make
abstention inappropriate. Tony Alamo Christian Ministries v. Selig, 664
F.3d 1245, 1254 (8th Cir. 2012). McGowan's claims must therefore be
put on hold until there's a final disposition of his pending state charges.
Yamaha Motor Corporation, U.S.A. v. Stroud, 179 F.3d 598, 603-04 (8th Cir.
1999).
                                *     *      *
     This case is stayed;       and the Court directs the Clerk to
administratively terminate it. McGowan can move to reopen this case
after final disposition of his state case, including any appeal. Any
motion to reopen must be filed within sixty days of that final
disposition. If McGowan doesn't file a timely motion to reopen or a
status report by 2 March 2021, then the Court will reopen the case and
dismiss it without prejudice.
     So Ordered.
                                          ~y{d/~
                                    D .P. Marshall Jr.
                                    United States District Judge

                                          3 ,vfM, c./,... 2 0 J.. 0




                                    -2-
